Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 04/07/2022, with respect to the specification objections, the drawing objections, and the claim rejections under 35 U.S.C. §112 have been fully considered and are persuasive.  The specification objections, the drawing objections, and the claim rejections under 35 U.S.C. §112 have been withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-17 are allowed. The following is a summary of reasons for allowability. 
Regarding claim 1, Kim (KR20150141796A) teaches a nozzle of a cleaner (Fig. 1, 1), the nozzle comprising: 
a housing (Fig. 1, 300) comprising a main body portion (Fig. 1, 300) and a side cover (Fig. 1, shown but not labeled cover over 540); 

    PNG
    media_image1.png
    367
    362
    media_image1.png
    Greyscale

a rotation cleaning unit (Fig. 1, 540) accommodated in the housing and configured to perform a rotation operation to clean a surface; 
and a drive unit (Fig. 1, 100) inserted into a first side of the rotation cleaning unit and configured to rotate the rotation cleaning unit, 
wherein the drive unit includes: 
a motor (Fig. 11, 140) disposed on an inner surface of the side cover (corresponds to top of Fig. 11), a motor supporter (Fig. 11, 200) disposed between the motor and the side cover and coupled to the motor (can see point where they are coupled at top center of Fig. 11 near reference 201), 

    PNG
    media_image2.png
    335
    413
    media_image2.png
    Greyscale

a printed circuit board (PCB) installation portion (Fig. 11, 210) that faces the motor supporter and that is spaced apart from the motor supporter, and 
wherein the motor supporter defines: 
a first space portion (Fig. 11, space between 210 and 200) provided between the motor supporter and the PCB installation portion and configured to guide air to flow between the motor supporter and the PCB installation portion.
 Kim does not teach the motor further comprising a gear unit connected to the motor and configured to transfer a driving force, 
a shaft connected to the gear unit and the rotation cleaning unit, the shaft being configured to transfer a rotation force from the gear unit to the rotation cleaning unit, and 
a second space portion provided between the motor supporter and the side cover and configured to communicate the air with the first space portion.
Roney teaches a motor for a rotation drive unit of a cleaner comprising a gear unit connected to the motor and configured to transfer a driving force (“In the FIG. 5 embodiment, a drive motor 40 mounted within the first agitator 38a in the manner illustrated in FIGS. 2 and 3 and described in detail above drives the first agitator. A power transmission 114, such as a gear box, interconnects the first agitator 38a and the second agitator 38b”, [0035]) (the motor directly drive one agitator (i.e. cleaning unit) and the gear box allows the motor to also indirectly drive the second agitator), and
a shaft connected to the gear unit and the rotation cleaning unit, the shaft being configured to transfer a rotation force from the gear unit to the rotation cleaning unit (“Thus, it should be appreciated that as the drive shaft 70 is driven by the motor 40, the planetary gears 84 are driven around the annular gear 86, thereby causing the planetary gear set carrier 78 to rotate”, [0029]”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotation cleaning unit of Kim to include the gear and shaft mechanism of Roney. 
This would have been an example of combining the known prior art elements of a gear and shaft driving unit with a rotation cleaning unit according to known methods with the predictable result of the rotation cleaning unit being driven by the shaft and gears (see MPEP 2141 (III)). 
Kim in view of Roney still does not teach a second space portion provided between the motor supporter and the side cover and configured to communicate the air with the first space portion.
Geier et al. (US 6011331 A, hereinafter “Geier”) teaches an electric motor circuit board (Fig. 2, 25) cooling system that includes two spaced portions in communication with each other (Fig. 2, see action arrows moving from space above 25 to the space below 25). 
However, Geier teaches the first space being between the main housing and a circuit board, rather than between the motor supporter and the circuit board, and the second space being between a first circuit board (Fig. 2, 25) and a second circuit board (Fig. 23), rather than between the motor supporter and the side cover. 

    PNG
    media_image3.png
    538
    506
    media_image3.png
    Greyscale

	Due to this limitation, in combination with all the other limitations of the claim, the prior art fails to anticipate or render obvious claim 1. The other claims are allowable by virtue of their dependence on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834     
                     

                                                                                                                                                                              /QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834